DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 10/08/2020 has been entered. The claims 1, 2, 4, 6, 7, 8, 10, 11, 13 and 15 has been amended. The claims 1-15 are pending in the present application.  

Response to Declaration Under 37 C.F.R. §1.132
The affidavit under 37 CFR 1.132 filed 10/08/2020 is irrelevant to any of the rejections set forth in the current Office Action as affiant has never seen any of the ground(s) of rejections set forth in the current Office Action. 
For example, the affidavit failed to address the new claim invention currently filed and thus is insufficient to overcome any of rejections with respect to the newly submitted claims 1-15 based upon the new ground(s) of rejection set forth in the current Office Action. Since the affiant has never seen the 112(a) and 112(b) rejections of the newly submitted claim invention, the affiant’s statements current filed are irrelevant to the new ground(s) of rejection. 
The declaration failed to address the 112 rejection set forth in the current Office Action. The declaration is irrelevant with respect to any ground(s) of rejection set forth in the present Office Action. 
The declaration failed to address the new ground(s) of rejection set forth in the current Office Action by merely stating that “FIGS. 1-5 to create a system and software program, configured the system to execute instructions that implements the algorithm shown in FIG. 1 in the invention that is described in US Application No. 15/880,542”. However, the invention referred to by affiant is described in the original application and is drastically different from the newly submitted claim invention. Therefore, the affiant’s statements are completely irrelevant. 
The declaration refers only to the system and software program described in the above referenced application with respect to the claim invention as originally filed, but not to the newly submitted claim invention, let alone the individual claims of the application as filed during prosecution of the current application, let alone the individual new claim elements filed in the current application.  Thus, there is no showing that the objective evidence of original specification is commensurate in scope with the newly submitted claim invention. 
Moreover, the declaration provides no objective evidence that the original specification has sufficient support for the newly submitted claim invention as it lacks any statement that the original specification sufficiently support the newly submitted claimed subject matter without even mentioning the newly filed claim subject matter. The affiant has never provided any statement relating to the new claim invention filed during the prosecution of the current application. This is not relevant to the issue of sufficient support for the newly claimed subject matter. The invention that is described in original specification is drastically different from the new claim limitations set forth in the newly filed claims 1-15. 
Applicant provides no further arguments/remarks/comments as to what is the purpose of submission of the affidavit as to overcoming the 112(a) and 112(b) rejections set forth in the previous Office Action with respect to the old claim invention or as to overcoming the 112(a) and 112(b) rejections set forth in the current Office Action with respect to the newly submitted claim invention. Since the affiant has never seen the 112(a) and 112(b) rejections of the newly submitted claim invention, the affiant’s statements current filed are irrelevant to the new ground(s) of rejection. 
For example, affiant failed to assert that the new claim limitation of “calculating pixel standard deviation values for the pixel lying within a window, wherein the window size continues to increase from a first size according to a pre-determined iteration limit at an incrementing step size during each iteration, where each of the pixel standard deviation values for the pixel corresponds to each of the window sizes during each iteration” is supported by the originally filed application. 
The pixel standard deviation is collectively calculated for (all pixels in) the window as disclosed in applicant’s specification, i.e., each pixel standard deviation is calculate for all pixels in each window, as opposed to applicant’s new claim limitation “calculating pixel standard deviation values for the pixel lying within a window”. The pixel standard deviation value is not calculated for every pixel lying within a window. The claim invention is uncertainly defined and the metes and bounds of the claim invention cannot be ascertained. 
Applicant’s specification discloses at step 302 of FIG. 3 “calculating pixel standard deviations for pixels lying within an increasing window”, meaning all pixels lying within an increasing window.  
Affiant failed to assert that “generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration, wherein the graph has a horizontal axis and a vertical axis, wherein the graph has a beginning plot of the pixel standard deviation value versus the first window size and an ending plot of the pixel standard deviation value verses the maximum window size for the corresponding iteration, wherein the graph represents a curve” is supported by applicant’s original specification. 
the corresponding iteration”. The recitation of “the corresponding iteration” is ambiguous as it may refer to “the iteration” recited earlier and does not mean “the last iteration”. The “verses” should be “versus”. Clarification is required. 
Affiant failed to assert new claim limitation that “determining the curve of the graph during each iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing….determining the curve of the graph during second iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing, wherein the curve of the graph during the second iteration represents a monotonically decreasing trend” is supported by applicant’s original specification. 
The claim limitation is ambiguous and not clear and is not supported by applicant’s specification. For example, the curve of the graph represents the graph of FIG. 2 and the curve is 
Affiant failed to assert that the new claim limitation “wherein the curve of the graph during an first iteration does not represents a monotonically decreasing trend” is supported by the original specification. 
Despite the numerous grammatical errors in the single sentence, the claim limitation is not supported by applicant’s specification. The curve of the graph at FIG. 2 represents all iterations, as opposed to the curve of the graph during a first iteration. The claim limitation is ambiguously defined and the scope of the claim invention cannot be ascertained. 

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
In Pages 10-15 of Remarks, applicant repeated the new claim limitations set forth in the newly submitted claim 1 and similar claims and alleged that the new claim invention are described in applicant’s original specification. However, applicant’s specification failed to support the claim limitations set forth in the currently amended base claims. 
However, the claim invention as defined in the newly submitted base claims are replete with numerous structural and grammatical errors and are construed by the applicant during the prosecution of the present application without regards to the specification. 
pixel standard deviation values for the pixel lying within a window, wherein the window size continues to increase from a first size according to a pre-determined iteration limit at an incrementing step size during each iteration, where each of the pixel standard deviation values for the pixel corresponds to each of the window sizes during each iteration”. 
However, the pixel standard deviation is collectively calculated for the window as disclosed in applicant’s specification, i.e., each pixel standard deviation is calculate for all pixels in each window, as opposed to applicant’s new claim limitation “calculating pixel standard deviation values for the pixel lying within a window”. The pixel standard deviation value is not calculated for every pixel lying within a window. The claim invention is uncertainly defined and the metes and bounds of the claim invention cannot be ascertained. 
Applicant’s specification discloses at step 302 of FIG. 3 “calculating pixel standard deviations for pixels lying within an increasing window”, meaning all pixels lying within an increasing window.  
The amended claim 1 further recites the new claim limitation “generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration, wherein the graph has a horizontal axis and a vertical axis, wherein the graph has a beginning plot of the pixel standard deviation value versus the first window size and an ending plot of the pixel standard deviation value verses the maximum window size for the corresponding iteration, wherein the graph represents a curve”. 
Applicant’s specification failed to support these claim limitations. Applicant’s specification (for example, the instant patent application publication No. 2018/0150966) discloses at Paragraph 0014 “calculating the standard deviations in growing windows, the step the corresponding iteration”. The recitation of “the corresponding iteration” is ambiguous as it may refer to “the iteration” recited earlier and does not mean “the last iteration”. The “verses” should be “versus”. Clarification is required. 
The amended claim 1 further recites “determining the curve of the graph during each iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing….determining the curve of the graph during second iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing, wherein the curve of the graph during the second iteration represents a monotonically decreasing trend”. 
The claim limitation is ambiguous and not clear and is not supported by applicant’s specification. For example, the curve of the graph represents the graph of FIG. 2 and the curve is not drawn for a particular iteration according to applicant’s specification at FIG. 2. Moreover, applicant’s specification discloses at FIG. 2 that the curve of the graph can be either monotonically increasing at one time or monotonically decreasing at another time. There is no 
The amended claim 1 further recites “wherein the curve of the graph during an first iteration does not represents a monotonically decreasing trend”. 
There are numerous grammatical errors in the single sentence. Moreover, the claim limitation is not supported by applicant’s specification. The curve of the graph at FIG. 2 represents all iterations, as opposed to the curve of the graph during a first iteration. The claim limitation is ambiguously defined and the scope of the claim invention cannot be ascertained. 

In Pages 15-29 of Remarks, applicant attacked the 103 rejection with applicant’s misinterpretation and allegation of the cited references’ teaching in relation to the claim invention. Applicant’s analysis and arguments are completely irrelevant as applicant attacked the 103 rejection of the claim 7 with naked allegation while the examiner asserts that the new claim inventions recited in the claims 1-9 are taught by Dragut. 
With respect to the claim 7, applicant attacked the Dragut’s teaching in relation to the claim invention with respect to the obviousness type of rejection set forth in the prior Office Action. Applicant’s arguments are irrelevant. Applicant alleged with naked allegation that Dragut appears to only disclose calculating the mean value of SD that Dragut fails to disclose standard deviation value. In response, the average standard deviation value is calculated based on the standard deviation values for the windows as disclosed in Dragut FIG. 2. The average standard deviation value is the standard deviation for the window size. Dragut’s average standard deviation value for a window size meets the claimed standard deviation value for a window size. 

Applicant alleged that nowhere in Dragut appears to disclose “determining the curve of the graph during each iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing, wherein the curve of the graph during a first iteration represents a monotonically decreasing trend and estimating the object size based on first size of the window size during the first iteration” with naked allegation. 
In Dragut FIG. 2 and Section 2.2, LV graphs to reveal the spatial structure of images using standard deviation (SD) as function of scale (window size) where the local variance is first monotonically increasing with the successive increased window size by finer window step size until the peak is reached (which corresponds to the case that the objects approximate the size of the window cells). After the peak, the local variance is then monotonically decreasing with the successive increased window size by the coarser window step size. 
It is noted that successively increasing the window size corresponds to iteratively increasing the window size. The first graph requires roughly five iterations (first five dots in the LV graph and the fifth dot corresponds to the pixel standard deviation value nearest to the right of the peak on the first graph) and the second graph requires roughly 7 iteration (the next 7 dots in the LV graph after the first 5 dots). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Applicant’s new claim invention set forth in the amended claim 1 is replete with errors and the scope of claim invention cannot be ascertained.  
For example, the amended claim 1 recites the new claim limitations “calculating pixel standard deviation values for the pixel lying within a window, wherein the window size continues to increase from a first size according to a pre-determined iteration limit at an incrementing step size during each iteration, where each of the pixel standard deviation values for the pixel corresponds to each of the window sizes during each iteration”. 
However, the pixel standard deviation is collectively calculated for the window as disclosed in applicant’s specification, i.e., each pixel standard deviation is calculate for all pixels in each window, as opposed to applicant’s new claim limitation “calculating pixel standard deviation values for the pixel lying within a window”. The pixel standard deviation value is not calculated for every pixel lying within a window. The claim invention is uncertainly defined and the metes and bounds of the claim invention cannot be ascertained. 
pixels lying within an increasing window”, meaning all pixels lying within an increasing window.  
The amended claim 1 further recites the new claim limitation “generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration, wherein the graph has a horizontal axis and a vertical axis, wherein the graph has a beginning plot of the pixel standard deviation value versus the first window size and an ending plot of the pixel standard deviation value verses the maximum window size for the corresponding iteration, wherein the graph represents a curve”. 
Applicant’s specification failed to support these claim limitations. Applicant’s specification (for example, the instant patent application publication No. 2018/0150966) discloses at Paragraph 0014 “calculating the standard deviations in growing windows, the step size is increased in each iteration”. Accordingly, each of the standard deviations is calculated for each iteration. However, applicant’s claim invention requires a graph be generated during the iteration as opposed to all iterations. Moreover, the claim limitation “the corresponding iteration” does not make sense at all. The beginning standard deviation value may be calculated for the first iteration and the ending standard deviation value may be calculated for the last iteration. However, applicant’s new claim invention recites “generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration” as opposed to all iterations. Applicant’s new claim invention further recites “an ending plot of the pixel standard deviation value verses the maximum window size for the corresponding iteration”. The recitation of “the corresponding iteration” is ambiguous as it may refer to “the iteration” recited 
The amended claim 1 further recites “determining the curve of the graph during each iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing….determining the curve of the graph during second iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing, wherein the curve of the graph during the second iteration represents a monotonically decreasing trend”. 
The claim limitation is ambiguous and not clear and is not supported by applicant’s specification. For example, the curve of the graph represents the graph of FIG. 2 and the curve is not drawn for a particular iteration according to applicant’s specification at FIG. 2. Moreover, applicant’s specification discloses at FIG. 2 that the curve of the graph can be either monotonically increasing at one time or monotonically decreasing at another time. There is no such thing as the curve of the graph during each iteration representing one of the trends selected from a monotonically increasing or a monotonically decreasing. 
The amended claim 1 further recites “wherein the curve of the graph during an first iteration does not represents a monotonically decreasing trend”. 
There are numerous grammatical errors in the single sentence. Moreover, the claim limitation is not supported by applicant’s specification. The curve of the graph at FIG. 2 represents all iterations, as opposed to the curve of the graph during a first iteration. The claim limitation is ambiguously defined and the scope of the claim invention cannot be ascertained. 

during each iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing; wherein the curve of the graph during an first iteration does not represents a monotonically decreasing trend….determining the curve of the graph during second iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing, wherein the curve of the graph during the second iteration represents a monotonically decreasing trend” is self-contradictory since the second “wherein” clause for the second iteration is in contradiction with the first “wherein” clause for each iteration. 
The bases claim 7 and 10 are parallel with the claim 1 and are subject to the same rationale of rejection as the base claim 1. 
The dependent claims 2-6 are dependent upon the claim 1 and are rejected due to their dependency on the claim 1. The dependent claims 8-9 are dependent upon the claim 7 and are rejected due to their dependency on the claim 7. The dependent claims 11-15 are dependent upon the claim 10 and are rejected due to their dependency on the claim 10. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s new claim invention set forth in the amended claim 1 is replete with errors and the scope of claim invention cannot be ascertained.  
For example, the amended claim 1 recites the new claim limitations “calculating pixel standard deviation values for the pixel lying within a window, wherein the window size continues to increase from a first size according to a pre-determined iteration limit at an incrementing step size during each iteration, where each of the pixel standard deviation values for the pixel corresponds to each of the window sizes during each iteration”. 
However, the pixel standard deviation is collectively calculated for the window as disclosed in applicant’s specification, i.e., each pixel standard deviation is calculate for all pixels in each window, as opposed to applicant’s new claim limitation “calculating pixel standard deviation values for the pixel lying within a window”. The pixel standard deviation value is not calculated for every pixel lying within a window. The claim invention is uncertainly defined and the metes and bounds of the claim invention cannot be ascertained. 
Applicant’s specification discloses at step 302 of FIG. 3 “calculating pixel standard deviations for pixels lying within an increasing window”, meaning all pixels lying within an increasing window.  
generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration, wherein the graph has a horizontal axis and a vertical axis, wherein the graph has a beginning plot of the pixel standard deviation value versus the first window size and an ending plot of the pixel standard deviation value verses the maximum window size for the corresponding iteration, wherein the graph represents a curve”. 
Applicant’s specification failed to support these claim limitations. Applicant’s specification (for example, the instant patent application publication No. 2018/0150966) discloses at Paragraph 0014 “calculating the standard deviations in growing windows, the step size is increased in each iteration”. Accordingly, each of the standard deviations is calculated for each iteration. However, applicant’s claim invention requires a graph be generated during the iteration as opposed to all iterations. Moreover, the claim limitation “the corresponding iteration” does not make sense at all. The beginning standard deviation value may be calculated for the first iteration and the ending standard deviation value may be calculated for the last iteration. However, applicant’s new claim invention recites “generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration” as opposed to all iterations. Applicant’s new claim invention further recites “an ending plot of the pixel standard deviation value verses the maximum window size for the corresponding iteration”. The recitation of “the corresponding iteration” is ambiguous as it may refer to “the iteration” recited earlier and does not mean “the last iteration”. The “verses” should be “versus”. Clarification is required. 
The amended claim 1 further recites “determining the curve of the graph during each iteration represents one of the trends selected from: a monotonically increasing or a 
The claim limitation is ambiguous and not clear and is not supported by applicant’s specification. For example, the curve of the graph represents the graph of FIG. 2 and the curve is not drawn for a particular iteration according to applicant’s specification at FIG. 2. Moreover, applicant’s specification discloses at FIG. 2 that the curve of the graph can be either monotonically increasing at one time or monotonically decreasing at another time. There is no such thing as the curve of the graph during each iteration representing one of the trends selected from a monotonically increasing or a monotonically decreasing. 
The amended claim 1 further recites “wherein the curve of the graph during an first iteration does not represents a monotonically decreasing trend”. 
There are numerous grammatical errors in the single sentence. Moreover, the claim limitation is not supported by applicant’s specification. The curve of the graph at FIG. 2 represents all iterations, as opposed to the curve of the graph during a first iteration. The claim limitation is ambiguously defined and the scope of the claim invention cannot be ascertained. 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). For purposes of written description, 
The bases claim 7 and 10 are parallel with the claim 1 and are subject to the same rationale of rejection as the base claim 1. 
The dependent claims 2-6 are dependent upon the claim 1 and are rejected due to their dependency on the claim 1. The dependent claims 8-9 are dependent upon the claim 7 and are rejected due to their dependency on the claim 7. The dependent claims 11-15 are dependent upon the claim 10 and are rejected due to their dependency on the claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucian Dragut, et al. “Local Variance for multi-scale analysis in geo-morphometry”, Geomorphology, July 15, 2011, 130 (3-4), p. 162-172 (hereinafter Dragut). 

Per Broadest Claim 7: 

Providing a pixel image including at least one object and selecting a pixel on the object [
Dagut FIG. 2 shows providing a pixel image including at least one object and selecting a pixel on the object. Dragut teaches at Section 2.3.2 that the procedure starts at the cell level and iteratively performs pair-wise merging of objects until the maximum allowed growth in heterogeneity, defined by the user through a scale parameter, is exceeded. The value of the scale parameter directly influences the average size of objects in the final segmentation result]; 
Calculating pixel standard deviations for the pixel lying within a window, wherein the window size continues to increase from a first size according to a pre-determined iteration limit at an incrementing step size during each iteration, wherein each of the pixel standard deviation values for the pixel corresponds to each of the window sizes during each iteration [Dragut teaches at Section 2.3.2 that for each land-surface parameter multiple scale levels were produced by increasing the scale parameter from 1 up to 200 resulting in ever larger land-surface objects. The step size from one level to the other was set to 1. We selected 200 as the upper threshold because at this level the mean object size is comparable to the size of the maximum moving window in cell-based scaling.
Dragut teaches at FIG. 2 and Section 2.3.2 and there is shown a standard deviation (variance) versus a window size graph and there is a window size that corresponds to a maximum standard deviation value. “If the spatial resolution is considerably finer (smaller step size) than the objects in the scene, most of the measurements in the image will be highly correlated with their neighbors and a measure of local variance will be low. If the objects approximate the size of the resolution cells, then the likelihood of neighbors being similar decreases and the local variance rises"]; 
Generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration, wherein the graph has a horizontal axis and a vertical axis, wherein the graph has a beginning plot of the pixel standard deviation value versus the first window size and an ending plot of the pixel standard deviation value versus the maximum window size for the corresponding iteration, wherein the graph represents a curve [Dragut teaches at FIG. 2 and Section 2.3.2 that at each level LV was calculated as the mean value of SD of objects]; 
Determining the curve of the graph during each iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing [Dragut shows at FIG. 2 Best Scale Detection with 11 iterations wherein the peak standard deviation occurs at fourth or fifth iteration and the first to fourth iterations of the method represents monotonically increasing LV and the fifth to eleventh iterations represent the monotonically decreasing trend of the LV. 
Dragut FIG. 2 and Abstract that we interpreted peaks in the ROC-LV graphs as markers of scale levels where cells or segments match types of pattern elements characterized by equal degrees of homogeneity]; 
Wherein the curve of the graph during a first iteration represents a monotonically decreasing trend [Dragut teaches at Section 2.3.2 that land-surface parameters as derived from the initial 1 m in a standard 3*3 window, served as input for multi-resolution segmentation. Dragut shows at FIG. 2 Best Scale Detection with 11 iterations wherein the peak standard deviation occurs at fourth or fifth iteration and the first to fourth iterations of the method represents monotonically increasing LV and the fifth to eleventh iterations represent the monotonically decreasing trend of the LV], 
Estimating the object size based on first size of the window size during the first iteration [Dragut teaches at FIG. 2 and Section 2.3.2 that the procedure starts at the cell level and iteratively performs pair-wise merging of objects until the maximum allowed growth in heterogeneity, defined by the user through a scale parameter, is exceeded. The value of the scale parameter directly influences the average size of objects in the final segmentation result]. 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the window has a predetermined initial window size as the first size, and is centered around a selected pixel on the object. 
Dragut further teaches the claim limitation that the window has a predetermined initial window size as the first size, and is centered around a selected pixel on the object [Dragut FIG. 2 shows recording at least three window sizes including the first window has a predetermined initial window size and is centered around a selected central location of the object] 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the window is successively enlarged in at least one direction by the step size from the predetermined initial window size up to a predetermined maximum window size. 

Dragut FIG. 2 shows that the window sizes are successively enlarged from the initial window size of the first window size up to a predetermined maximum window size].  

Claims 1-6 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaklika et al. US-PGPUB No. 2005/0180659 (hereinafter Zaklika) in view of Lucian Dragut, et al. “Local Variance for multi-scale analysis in geo-morphometry”, Geomorphology, July 15, 2011, 130 (3-4), p. 162-172 (hereinafter Dragut); and C. E. Woodcock, "The Factor of Scale in Remote Sensing", Remote Sending of Environment, Vo. 21, 1987, pp. 311-332 (hereinafter Woodcock) and Hong et al. US-PGPUB No. 2003/0053692 (hereinafter Hong). 

Claim 1: 
Dragut teaches a method for estimating a size of an object in an image, the method being implemented on images captured and processed by an image processor for increasing the efficiency and quality of the estimation of an object size in the image [Dragut FIG. 2], the method comprising: 
providing a pixel image including at least one object and selecting a pixel on the object [
Dragut FIG. 2 shows providing a pixel image including at least one object and selecting a pixel on the object as the center of each window];  
calculating pixel standard deviation values for the pixel lying within a window, wherein the window size continues to increase from a first size according to a pre-determined iteration the pixel standard deviation values for the pixel corresponds to each of the window sizes during each iteration (
Dragut FIG. 2 shows calculating pixel standard deviations within an increasing window to generate a first graph segment of increasing trend of standard deviations versus window sizes. 
Dragut FIG. 2 shows that the first graph corresponds to the graph sampled with the finer window step size with increasing local variance to the local variance where the local variance rises with the finely increased window step size with each resulting window size roughly less than 10. The second graph corresponds to the graph sampled with the coarser window size with decreasing local variance from the maximum local variance where the local variance decreases with the coarser window step size with each resulting window size roughly larger than 10); 
Generating a graph for the pixel standard deviation values versus the corresponding window sizes during the iteration, wherein the graph has a horizontal axis and a vertical axis, wherein the graph has a beginning plot of the pixel standard deviation value versus the first window size and an ending plot of the pixel standard deviation value versus the maximum window size for the corresponding iteration, wherein the graph represents a curve (
Dragut FIG. 2 shows checking whether a curve of the first graph of standard deviation represents a monotonically decreasing trend or not. 
Dragut shows at FIG. 2 Best Scale Detection with 11 iterations wherein the peak standard deviation occurs at fourth or fifth iteration and the first to fourth iterations of the method represents monotonically increasing LV and the fifth to eleventh iterations represent the monotonically decreasing trend of the LV. 
Dragut FIG. 2 and Abstract that we interpreted peaks in the ROC-LV graphs as markers of scale levels where cells or segments match types of pattern elements characterized by equal degrees of homogeneity. 
In Dragut FIG. 2 and Section 2.2, LV graphs to reveal the spatial structure of images using standard deviation (SD) as function of scale where the local variance is first monotonically increasing with the successive increased window size until the peak is reached (which corresponds to the case that the objects approximate the size of the window cells). After the peak, the local variance is then monotonically decreasing with the successive increased window size. 
It is noted that successively increasing the window size corresponds to iteratively increasing the window size. The first graph requires roughly five iterations (first five dots in the LV graph) and the second graph requires roughly 7 iteration (the second 7 dots in the LV graph). 
Dragut FIG. 2 shows that the first graph corresponds to the graph sampled with the finer window step size with increasing local variance to the local variance where the local variance rises with the finely increased window step size with each resulting window size roughly less than 10. The second graph corresponds to the graph sampled with the coarser window size with decreasing local variance from the maximum local variance where the local variance decreases with the coarser window step size with each resulting window size roughly larger than 10]; 
Determining the curve of the graph during each iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing [Dragut teaches at Section 2.3.2 that land-surface parameters as derived from the initial 1 m in a standard 3*3 window, served as input for multi-resolution segmentation. Dragut shows at FIG. 2 Best Scale Detection with 11 iterations wherein the peak standard deviation occurs at fourth or fifth iteration and the first to fourth iterations of the method represents monotonically increasing LV and the fifth to eleventh iterations represent the monotonically decreasing trend of the LV.
Dragut teaches at FIG. 2 and Section 2.3.2 that the procedure starts at the cell level and iteratively performs pair-wise merging of objects until the maximum allowed growth in heterogeneity, defined by the user through a scale parameter, is exceeded. The value of the scale parameter directly influences the average size of objects in the final segmentation result]; 
Wherein the curve of the graph during an first iteration does not represents a monotonically decreasing trend [Dragut shows at FIG. 2 that the curve of the graph during the first iteration for the first window size does not represent a monotonically decreasing trend], 
Performing a second iteration of generating a graph for the pixel standard deviation values versus the corresponding window sizes, wherein the window size increases from the first size to a second size according to the corresponding incrementing step size for the second iteration [Dragut shows at FIG. 2 performing a second iteration for the second window size, where the window size increases from the first window size. Dragut teaches at FIG. 2 and Section 2.3.2 that the procedure starts at the cell level and iteratively performs pair-wise merging of objects until the maximum allowed growth in heterogeneity, defined by the user through a scale parameter, is exceeded. The value of the scale parameter directly influences the average size of objects in the final segmentation result]; 
Determining the curve of the graph during second iteration represents one of the trends selected from: a monotonically increasing or a monotonically decreasing [Dragut shows at FIG. 2 that the curve of the graph during a second iteration for the second window size represents a monotonically increasing trend and the curve of the graph during a fifth iteration for the fifth window size represents a monotonically decreasing trend. 
Dragut teaches at FIG. 2 and Section 2.3.2 that the procedure starts at the cell level and iteratively performs pair-wise merging of objects until the maximum allowed growth in heterogeneity, defined by the user through a scale parameter, is exceeded. The value of the scale parameter directly influences the average size of objects in the final segmentation result]; 
Wherein the curve of the graph during the second iteration represents a monotonically decreasing trend [Dragut shows at FIG. 2 that the curve of the graph during a second iteration for the second window size represents a monotonically increasing trend and the curve of the graph during a fifth iteration for the fifth window size represents a monotonically decreasing trend]; 
Recording the window size corresponding to the highest pixel standard deviation value of the graph for the previous iteration [Dragut teaches at FIG. 2 and Section 2.3.2 that the procedure starts at the cell level and iteratively performs pair-wise merging of objects until the maximum allowed growth in heterogeneity, defined by the user through a scale parameter, is exceeded. The value of the scale parameter directly influences the average size of objects in the final segmentation result]; and 
Estimating the object size based on the recorded window size [Dragut teaches at FIG. 2 and Section 2.3.2 that the procedure starts at the cell level and iteratively performs pair-wise merging of objects until the maximum allowed growth in heterogeneity, defined by the user through a scale parameter, is exceeded. The value of the scale parameter directly influences the average size of objects in the final segmentation result]. 


In Dragut FIG. 2 and Section 2.2, LV graphs to reveal the spatial structure of images using standard deviation (SD) as function of scale where the local variance is first monotonically increasing with the successive increased window size by finer window step size until the peak is reached (which corresponds to the case that the objects approximate the size of the window cells). After the peak, the local variance is then monotonically decreasing with the successive increased window size by the coarser window step size. 
It is noted that successively increasing the window size corresponds to iteratively increasing the window size. The first graph requires roughly five iterations (first five dots in the LV graph) and the second graph requires roughly 7 iteration (the second 7 dots in the LV graph). 
Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that in the step of calculating pixel standard deviation values for the pixel lying within a window, the window has a predetermined initial window size, and is centered around a selected pixel on the object. 
Dragut further teaches the claim limitation that in the step of calculating pixel standard deviation values for the pixel lying within a window, the window has a predetermined initial window size, and is centered around a selected pixel on the object [Dragut shows at FIG. 2 that the first/second/third window is centered around a selected center pixel of the first/second/third window and the standard deviation values are calculated based on the pixel within the first/second/third window]. 


Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the window is successively enlarged in at least one direction by the step size from the predetermined initial window size up to a predetermined maximum window size. 
However, Dragut further teaches the claim limitation that the window is successively enlarged in at least one direction by the step size from the predetermined initial window size up to a predetermined maximum window size [
Dragut FIG. 2 shows that the window sizes are successively enlarged from the initial window size of the first window size up to a predetermined maximum window size]. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the step size is increased by a predetermined value during each iteration. 
However, Dragut further teaches the claim limitation that the step size is increased by a predetermined value during each iteration [
Dragut teaches at Section 2.3.2 that for each land-surface parameter multiple scale levels were produced by increasing the scale parameter from 1 up to 200 resulting in ever larger land-surface objects. The step size from one level to the other was set to 1. We selected 200 as the upper threshold because at this level the mean object size is comparable to the size of the maximum moving window in cell-based scaling]. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the step size is increased proportional to an increment of the predetermined initial window size. 
However, Dragut further teaches the claim limitation that the step size is increased proportional to an increment of the predetermined initial window size [Dragut shows at FIG. 2 that the second window is twice the size of the first window and the third window is twice the size of the second window]. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the curve of the graph during a first iteration does not represent a monotonically decreasing trend, said curve has a peak value indicating the maximum standard deviation value of said iteration. 
 However, Dragut further teaches the claim limitation that the curve of the graph during a first iteration does not represent a monotonically decreasing trend, said curve has a peak value indicating the maximum standard deviation value of said iteration [
Dragut FIG. 2 shows when the curve of the first graph represents an increasing trend and does not represent a monotonically decreasing trend, the curve of the first graph shows a monotonically increasing trend or the curve of the first graph has a peak value. 
In Dragut FIG. 2 and Section 2.2, LV graphs to reveal the spatial structure of images using standard deviation (SD) as function of scale where the local variance is first monotonically increasing with the successive increased window size by finer window step size until the peak is reached (which corresponds to the case that the objects approximate the size of the window cells). After the peak, the local variance is then monotonically decreasing with the successive increased window size by the coarser window step size. 
It is noted that successively increasing the window size corresponds to iteratively increasing the window size. The first graph requires roughly five iterations (first five dots in the LV graph and the fifth dot corresponds to the pixel standard deviation value nearest to the right of the peak on the first graph) and the second graph requires roughly 7 iteration (the next 7 dots in the LV graph after the first 5 dots)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lucian Dragut, et al. “Local Variance for multi-scale analysis in geo-morphometry”, Geomorphology, July 15, 2011, 130 (3-4), p. 162-172 (hereinafter Dragut) in view of Zaklika and Dufour et al. US-PGPUB No. 2011/0001823 (hereinafter Dufour). 

Re Claims 10-15: 
The claims 10-15 are subject to the same rationale of rejection as the claims 1-6 except the claim limitation of a system for estimating a size of an object, comprising: at least one image 
The claim 10 further recites the claim limitation of a system for estimating a size of an object, comprising: at least one image sensor to acquire at least one electronic pixel image; at least one user interface device configured to receive at least one coordinate of a point on the object from a user selection; at least one image processing unit configured to perform a method for estimating a size of an object. 
However, Zaklika further teaches the claim limitation of a system for estimating a size of an object, comprising: at least one image sensor to acquire at least one electronic pixel image [e.g., the digital images such as photographs of a human subject of Paragraph 0003-0004 are inherently captured by the image sensors. Dufour explicitly teaches at Paragraph 0020 acquiring digital images of the scene by means of a sensor and these images comprising pixels]; at least one user interface device configured to receive at least one coordinate of a point on the object from a user selection [Zaklika teaches at FIG. 1 that the pixel image 104 of the pixel image 202 of FIG. 2 including a target object. Zaklika teaches at FIGS. 12-16 that user places a tool impression to define a sampling region centered at a pixel (pixel coordinate) on the target object (the sky target object). Zaklika teaches at Paragraph 0113 that a detection operation 802 detects selection of a tool impression relative to a digital image. The selection defines at least a first region (e.g., a central sampling region within the tool impression) and a second region (e.g., an outer region within the tool impression. Dufour teaches at Paragraph 0037 changing the scale of the pixels to detect the targets that occupy more than one original pixel and teaches at Paragraph 0026 estimating the background of the pixel is based on the selection, for each pixel of a so-called neighboring area, centered around said pixel and the selection of the neighboring area is based on the calculation of an intensity plane centered around said pixel and of which the standard deviation of the remainder is less than a predetermined threshold]; at least one image processing unit configured to perform a method for estimating a size of an object [e.g., the processor 1101 including CPU 1103 to execute the program modules of FIG. 11 and Paragraph 0133 to perform the method of FIG. 8. Dufour teaches at FIG. 5 and Paragraph 0038 an image processing unit 200 for implementing the method of detecting a target and determining a target size of the target]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613